 Exhibit 10.1

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASES

 

This Settlement Agreement (this “Agreement”) is made as of this 9th day of
March, 2017 (the “Effective Date”), by and between MyDX, Inc. (“MYDX”) and
Phoenix Fund Management, LLC (“Phoenix”). MYDX and Phoenix are hereinafter
referred to jointly as the “Parties” and make this Agreement in reference to the
following:

 

WHEREAS, MYDX executed a Convertible Promissory Note dated October 5, 2016 in
favor of Phoenix (the “Convertible Note”);

 

WHEREAS, Phoenix is the holder of another note in the amount of $250,000.00
which note is subject to a court approved settlement agreement dated May 2016
(the “Prior Note”);

 

WHEREAS, Phoenix and MYDX have entered into a promissory note entitled the
“Phoenix Fund Management LLC Secured Promissory Backend Security Note dated
October 5, 2016 (“Backend Note”).

 

WHEREAS, Phoenix has claimed that it is still entitled to certain payments under
the Convertible Note and the Prior Note and MYDX denies that Phoenix is entitled
to such payments and that MYDX has in fact overpaid the amounts due under the
Convertible Note and Prior Note; and

 

WHEREAS, the Parties wish to settle, resolve and compromise all claims, disputes
or other issues that may exist between them concerning the Convertible Note and
the Prior Note.

 



 

  

 

NOW THEREFORE, in consideration of the mutual releases and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

1.       Settlement Amount.

 

a.       The Parties agree that in full and final satisfaction of any and all
claims, disputes or issues that exist between them:

 

(i) Phoenix shall be entitled to no further issuance of any MYDX shares or other
instruments of any kind and shall immediately instruct the transfer agent,
Nevada Agency and Transfer Company, of same and that all outstanding conversions
notices are void and of not further effect;

 

(ii) Neither Phoenix nor MYDX shall be entitled to any additional cash or other
payment from each other of any kind.

 

(iii) The parties stipulate to the dismissal of any litigation pending between
them, including any claims or counterclaims, the motion to enforce the
settlement of the Prior Note, and including that action initiated by MYDX as
plaintiff in the Circuit Court in and for Miami-Dade County, FL, and this
agreement may be filed as a stipulation of dismissal in any pending action, with
the court retaining jurisdiction to enforce the terms of this agreement.

 

2.       Compromise. The Parties agree and acknowledge that this Agreement is
the result of a compromise and shall not be construed as an admission by any of
the Parties of any liability, wrongdoing, or responsibility on their part or on
the part of their predecessors, successors, assigns, agents, parents,
subsidiaries, affiliates, officers, directors, or employees. Indeed, the Parties
expressly deny any such liability, wrongdoing or responsibility.

 



 2 

  

 

3.       Payment in Full. The provisions agreed to the parties as set forth in
Section 1 shall be in full and final satisfaction of any amounts claimed or owed
by either of the parties.

 

4.       Releases.

 

a.       Upon effectuation of the matters set forth in Section 1 above, the
return of the MYDX shares to treasury as set forth in Section 5 below, and the
return of the Backend Note, the Convertible Note and the Prior Note each marked
as “Paid in Full”, MYDX and its predecessors, successors, parents, direct and
indirect subsidiaries, affiliates, assigns, heirs, agents, transferees, and
current and former directors, officers, managers, members, shareholders,
partners, employees, representatives, and attorneys (the “MYDX Releasors”)
hereby release Phoenix and its predecessors, successors, parents, direct and
indirect subsidiaries, affiliates, assigns, heirs, agents, transferees and
current and former directors, officers, managers, members, shareholders,
partners, employees, representatives, and attorneys (collectively the “Released
Phoenix Parties”), from and against any and all actions, suits, judgments,
claims, proofs of claim, demands, damages, attorneys’ fees, causes of action,
debts, liabilities, or controversies of any kind whatsoever, whether at law or
in equity, whether before a local, state or federal court or state or federal
administrative agency or commission, or arbitration administrator, and whether
now known or unknown, matured or unmatured, liquidated or unliquidated, that
MYDX now has or may have had, or thereafter claims to have on behalf of itself,
or any other person or entity, from the beginning of the world up through and
including the date of this Agreement, including but not limited to the Backend
Note, the Conversion Note or Prior Note.

 



 3 

  

 

b.      Upon effectuation of the matters set forth in Section 1 above and the
return of the MYDX shares to treasury as set forth in Section 5 below, Phoenix
and its predecessors, successor, parents, direct and indirect subsidiaries,
affiliates, assigns, heirs, agents, transferees, and current and former
directors, officers, managers, members, shareholders, partners, employees,
representatives, and attorneys (the “Phoenix Releasors”) hereby release MYDX and
its predecessors, successors, parents, direct and indirect subsidiaries,
affiliates, assigns, heirs, agents, transferees, and current and former
directors, officers, managers, members, shareholders, partners, employees,
representatives, and attorneys (collectively the “Released MYDX Parties”), from
and against any and all actions, suits, judgments, claims, proofs of claim,
demands, damages, attorneys’ fees, causes of action, debts, liabilities or
controversies of any kind whatsoever, whether at law or in equity, whether
before a local, state or federal court or state or federal administrative agency
or commission, or arbitration tribunal or administrator, and whether now known
or unknown, matured or unmatured, liquidated or unliquidated, that Phoenix now
has or may have had, or thereafter claims to have on behalf of itself, or any
other person or entity, from the beginning of the world up through and including
the date of this Agreement, including but not limited to the Backend Note, the
Conversion Note or Prior Note.

 

Nothing contained in this release shall prevent the Parties from asserting or
pursuing any claim to enforce the terms of this Agreement.

 



 4 

  

 

5.       Return of Reserve Shares to MYDX Treasury.

 

All shares of MYDX that are held by the transfer agent shall immediately be
returned by the transfer agent to treasury and Phoenix will instruct the
transfer agent of its consent to same.

 

6.       Miscellaneous Terms and Conditions.

 

a.       Following execution of this Agreement, the Parties shall as soon as
practicable take the actions and prepare any and all appropriate documents
reasonably necessary to effectuate this Agreement.

 

b.       Each Party shall bear its own attorneys’ fees and costs.

 

c.       Each Party acknowledges and agrees that MYDX is not required to take
the Backend Note and that the Backend Note is terminated.

 

d.       This Agreement may be modified only by a written document signed by the
Parties. No waiver of this Agreement or of any of the promises, obligations,
terms, or conditions hereof shall be valid unless it is written and signed by
the Party against whom the waiver is to be enforced.

 

e.       This Agreement shall be binding upon and shall inure to the benefit of
the Parties thereto, their predecessors, successors, parents, subsidiaries,
affiliates, assigns, agents, directors, officers, employees, and shareholders.

 

f.       If any part or any provision of this Agreement shall be finally
determined to be invalid or unenforceable under applicable law, that part shall
be ineffective to the extent of such invalidity or unenforceability only,
without in any way affecting the remaining parts of said provision or the
remaining provisions of said Agreement. Furthermore, the Parties agree that in
the event of an illegal, invalid or unenforceable provision, the Parties shall
use their best efforts to induce the reviewing court to substitute a legally
enforceable provision effectuating the intent of the Parties (as can be
discerned from the subject provision and the rest of the Agreement) as closely
as possible, and, should the court be unwilling to perform such substitution, to
use their best efforts to do so between themselves and to add such new provision
to this Agreement.

 



 5 

  

 

g.       This Agreement shall be governed by and construed in accordance with
laws of the State of Florida, without regard to its choice of law rules. The
state or federal courts situated in Broward County, Florida shall retain
exclusive jurisdiction over any and all disputes arising out of or otherwise
relating to the subject matter of this Agreement.

 

h.       Each Party acknowledges that it has read the document thoroughly and
completely, has had the opportunity to consult legal counsel of its choosing,
understands the rights, remedies and allegations surrounding the execution of
this document, and that the document is executed voluntarily.

 

i.       Each person who executes this Agreement by or on behalf of each
respective Party warrants and represents that he or she has been duly authorized
and empowered to execute and deliver this Agreement on behalf of such Party.

 

j.       The Parties cooperated in the drafting of this Agreement, and in the
event that it is determined that any provision herein is ambiguous, that
provision shall not be presumptively construed against either Party.

 

k.       In the event that either Party breaches any term of this Agreement and
the other Party is required to employ counsel to enforce its rights, the
prevailing Party shall be entitled to recover its attorneys’ fees and costs
incurred therein.

 



 6 

  

 

l.       This Agreement contains the complete agreement between the Parties with
respect to its subject matter and supersedes any and all prior agreements,
understanding, promises, warranties, and representations made by each Party to
the other concerning the subject matter.

 

m.       The Parties hereby warrant and represent that they have not assigned or
in any way transferred or conveyed all or any portion of the claims covered by
this Agreement, and to their knowledge, no other person or entity has a right to
any claim that purports to be settled by this Agreement. The Parties acknowledge
and agree that this warranty and representation is an essential and material
term of this Agreement, without which they would not have entered into it. The
Parties each agree to defend and to hold each other harmless against the claims
of any other person or entity asserting a claim or right that purports to be
settled by the Agreement.

 

7.       Counterparts / Facsimile Signatures. This Agreement may be executed in
counterparts, and each counterpart, when executed, shall have the efficacy of a
signed original. This Agreement may be executed by facsimile signatures which
shall be deemed to have the same force and effect as an original signature.

 

WHEREFORE, having fully read and understood the terms of this Agreement, the
Parties sign their names below with the intention that they shall be bound by
it.

 

MYDX, INC.:   PHOENIX FUND MANAGEMENT, LLC:           By:     By:
                Name:     Name:   Title:     Title:  

 

 7

